

EXHIBIT 10.4


FORM OF PERFORMANCE UNIT AGREEMENT
(U.S. Citizens Subject to IRC 457A)


THIS AGREEMENT, by and between XL Group plc, an Irish company (“the Company”),
and You (the “Grantee”) is effective as of February 28, 2013.
WHEREAS, Grantee is an employee of the Company and/or any of its subsidiaries
(collectively called the “Company”); and
WHEREAS, the Company regards Grantee as a valuable employee of the Company and
has determined it to be in the interest of the Company to grant to Grantee an
award of Performance Units pursuant to Article VII of the Company’s 1991
Performance Incentive Program (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and Grantee
agree as follows:
(a)Grant of Performance Units.
The Company has granted to Grantee an award (the “Award”) on February 28, 2013
(the “Grant Date”) with a target amount of Performance Units (the “Target
Amount”), subject to the restrictions set forth below (the “Performance Units”).
Performance metrics and goals have been established by the Management
Development and Compensation Committee of the Board of Directors (the
“Committee”) for the Performance Period. The performance goals consist of one or
more business criteria as approved by the Company’s shareholders and consistent
with Article VII.A.2 of the Plan, and were established not later than 90 days
after the beginning of the performance period applicable to such Award, as
required or permitted for “performance-based compensation” under Code Section
162(m). Grants made to 162(m) covered individuals are intended to comply with
the requirements for performance-based compensation under Code Section 162(m).
The Performance Period will begin on January 1, 2013 and end on December 31,
2015.
The Award is granted pursuant to the terms of the Company’s 1991 Performance
Incentive Program, which is incorporated by reference herein. Any capitalized
terms used herein and not defined shall have the meanings given to those terms
in the 1991 Performance Incentive Program.
(b)    Vesting and Payment of Award.
The payment of the Award shall be contingent upon the achievement of the
pre-established performance goals established by the Committee pursuant to
paragraph (a).

1



--------------------------------------------------------------------------------



After the end of the last fiscal year of the Performance Period, the Committee
shall certify in writing the achievement of the performance goals and determine
the percentage of the Award to be paid. The percentage of the Award calculated
will be based on the performance factor approved by the Committee and will range
from 0% to 200% of the Target Amount (the “Calculated Award”).
Except as otherwise provided in paragraph (f) below, (i) the Calculated Award
will vest only if Grantee remains continuously employed by the Company through
the Payment Date, (ii) the portion of the Award, if any, that is not vested
immediately following termination of Grantee’s employment shall be immediately
forfeited, and (iii) the Payment Date will be February 28, 2016.
(c)    Committee Discretion.
Notwithstanding the foregoing, the Committee, in its independent judgment,
reserves the authority to increase or decrease the final Award payout amount
from the Calculated Award (the amount determined as a result of the achievement
of the performance goals for the Performance Period) including the authority to
make no payout at all—regardless of the actual achievement of performance
goals—in response to economic conditions at the time of payout, better or lower
than expected performance in other important business/financial measures, or any
other reason. Notwithstanding the foregoing, the Committee may not exercise its
discretion to increase any Calculated Award amount in the case of an Award
intended to qualify under Code Section 162(m)
(d)    Distribution in Stock.
On the Payment Date determined in accordance with paragraph (b) above, the
Company shall distribute to Grantee a number of Ordinary Shares, US$0.01 par
value per share, of the Company (the “Shares”) equal to the number of
Performance Units, if any, that vested. To the extent applicable, Shares shall
be distributed as set forth in paragraph (f) below. Prior to the Company’s
delivery of the Shares, Grantee shall pay to the Company an amount of cash equal
to the par value for each of such Shares delivered.
(e)    Rights and Restrictions.
The Performance Units shall not be transferable other than pursuant to will or
the laws of descent and distribution. Prior to vesting of the Performance Units
and delivery of the Shares to Grantee, Grantee shall not have any of the rights
and privileges of a shareholder as to the Shares subject to the Award.
Specifically, Grantee shall not have the right to receive dividends or the right
to vote such Shares prior to vesting of the Award and delivery of the Shares. In
addition, dividend equivalent units will not be credited with respect to
unvested Performance Units.

2



--------------------------------------------------------------------------------



(f)    Early Termination.
(i)    Death of Grantee. In the event Grantee dies while in the employment of
the Company, the following portion of the Award will vest and Shares equal to
the number of such vested Performance Units will be distributed at the time set
forth in this clause (i) below: (x) the percentage of the Award earned based
upon the extent, if any, of attainment of the performance goals for the Award as
measured at the earlier of the end of the calendar year during which such death
occurs or the end of the Performance Period, multiplied by (y) a fraction, the
numerator of which is the number of days during the Performance Period ending on
the date of Grantee’s death and the denominator of which is the number of days
in the Performance Period. Such Shares will be distributed to Grantee’s estate
or beneficiary on the earlier of: (x) the date after January 1 of the calendar
year immediately following the calendar year during which such death occurs and
on or prior to March 15 of such calendar year, as determined by the Company, or
(y) the Payment Date described in paragraph (b) above.
(ii)    Termination of Employment Due to Permanent Disability. In the event
Grantee’s employment with the Company is terminated by the Company by reason of
Grantee’s Permanent Disability, the following portion of the Award will vest and
Shares equal to the number of such vested Performance Units will be distributed
at the time set forth in this clause (ii) below: (x) the percentage of the Award
earned based upon the extent, if any, of attainment of the performance goals for
the Award as measured at the earlier of the end of the calendar year during
which such termination of employment occurs or the end of the Performance
Period, multiplied by (y) a fraction, the numerator of which is the number of
days during the Performance Period ending on the date of Grantee’s termination
of employment and the denominator of which is the number of days in the
Performance Period. Such Shares will be distributed to Grantee on the earlier
of: (x) the date after January 1 of the calendar year immediately following the
calendar year during which such termination of employment occurs and on or prior
to March 15 of such calendar year, as determined by the Company, or (y) the
Payment Date described pursuant to paragraph (b) above. For purposes hereof,
“Permanent Disability” means those circumstances under which Grantee has been
unable to perform his or her duties and responsibilities with the Company for at
least 60 continuous days because of physical, mental or emotional incapacity
resulting from injury, sickness or disease, and will be unable to continue to
perform his or her duties and responsibilities for a total of six (6) months in
any twelve (12) month period because of physical, mental or emotional incapacity
resulting from injury, sickness or disease; provided, however, that with respect
to any Grantee who has entered into an employment agreement with the Company,
the term of which has not expired at the time a determination concerning
Permanent Disability is to be made, Permanent Disability shall have the meaning
attributed in such employment agreement.
(iii)    Termination of Employment Due to Retirement. In the event Grantee’s
employment with the Company is terminated due to his or her Retirement, the
following portion of the Award will vest and Shares equal to the number of such
vested Performance Units will be distributed at the time set forth in this
clause (iii) below: (x) the percentage of the Award earned based upon the
extent, if any, of attainment of the performance goals for the Award as measured
at the earlier of the end of the calendar year during which such

3



--------------------------------------------------------------------------------



Retirement occurs or the end of the Performance Period, multiplied by (y) a
fraction, the numerator of which is the number of days during the Performance
Period ending on the date of Grantee’s Retirement and the denominator of which
is the number of days in the Performance Period. Such Shares will be distributed
to Grantee on the earlier of: (x) the date after January 1 of the calendar year
immediately following the calendar year during which such termination of
employment occurs and on or prior to March 15 of such calendar year, as
determined by the Company, or (y) the Payment Date described pursuant to
paragraph (b) above. For purposes hereof “Retirement” shall mean the termination
of employment by Grantee if (i) such termination of employment occurs after (x)
Grantee has reached age 55, (y) the Grantee has a minimum of 5 years of service
with the Company, and (z) the sum of Grantee’s age and full years of continuous
service with the Company equals or exceeds 65, and (ii) a determination has been
made by the Committee, in its sole discretion, that it is appropriate under the
circumstances (taking into account, without limitation, the intention of Grantee
with respect to future employment) for the Performance Units to become vested at
the time of such termination of employment.
(iv)    Termination Not For Cause. In the event Grantee’s employment with the
Company is terminated by the Company not for Cause (as defined below), the
following portion of the Award will vest and Shares equal to the number of such
vested Performance Units will be distributed at the time set forth in this
clause (iv) below: (x) the percentage of the Award earned based upon the extent,
if any, of attainment of the performance goals for the Award as measured at the
earlier of the end of the calendar year during which such termination of
employment occurs, or the end of the Performance Period, multiplied by (y) a
fraction, the numerator of which is the number of days during the Performance
Period ending on the date of such termination of employment and the denominator
of which is the number of days in the Performance Period. Such Shares will be
distributed to Grantee on the earlier of: (x) the date after January 1 of the
calendar year immediately following the calendar year during which such
termination of employment occurs and on or prior to March 15 of such calendar
year, as determined by the Company, or (y) the Payment Date described pursuant
to paragraph (b) above. For purposes hereof, “Cause” shall mean (I) conviction
of Grantee of a felony involving moral turpitude or dishonesty; (II) Grantee, in
carrying out his or her duties for the Company, has been guilty of (A) gross
neglect or (B) willful misconduct; provided, however, that any act or failure to
act by Grantee shall not constitute Cause for this purpose if such act or
failure to act was committed, or omitted, by Grantee in good faith and in a
manner reasonably believed to be in the overall best interests of the Company;
(III) Grantee’s continued willful refusal to obey any appropriate policy or
requirement duly adopted by the Company and the continuance of such refusal
after receipt of notice; or (IV) Grantee’s sustained failure to perform the
essential duties of Grantee’s role after receipt of notice. The determination of
whether Grantee acted in good faith and that he or she reasonably believed his
or her action to be in the Company’s overall best interest will be in the
reasonable judgment of the General Counsel of the Company or, if the General
Counsel shall have an actual or potential conflict of interest, the Committee.

4



--------------------------------------------------------------------------------



(v)    Change of Control. In the event there is a Change of Control of the
Company during the period that Grantee is employed by the Company, the Award
will vest at target (100%) and Shares equal to the number of such vested
Performance Units will be distributed to Grantee at the time of the Change of
Control.
(g)    Status of Shares.
Upon issuance, the Shares shall rank equally in all respects with the other
outstanding Shares of the Company and shall be fully paid.
(h)    Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of the Company whether by way of capitalization of profits or
reserves, capital distribution, rights issue, consolidation or sub-division of
Shares, the conversion of one class of share to another or reduction of capital
or otherwise, the number of Shares subject to this Award shall be
proportionately adjusted by the Board on an equitable basis.
(i)    Obligations as to Capital.
The Company agrees that it will at all times maintain authorized and unissued
share capital sufficient to fulfill all of its obligations under this Agreement.
(j)    Dividend Equivalents.
Dividend equivalents will not be paid with respect to Grantee’s Performance Unit
Award.
(k)    Withholding.
Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable income tax withholding requirements or social
security or similar requirements arising out of the Award. The Company may
withhold or sell such number of Shares, to which the Grantee would otherwise be
entitled, as is appropriate in the opinion of the Company to meet any
responsibility for the withholding of taxes, social payments or other amounts
under applicable law.
(l)    Transfer Restrictions.
Grantee shall comply with the Company’s stock ownership guidelines as in effect
from time to time.
(m)    References.
References herein to rights and obligations of Grantee shall apply, where
appropriate, to the estate or personal representative of Grantee without regard
to whether specific reference to them is contained in a particular provision of
this Agreement.

5



--------------------------------------------------------------------------------



(n)    Notice.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
If to the Company:
By Post:
XL Group plc
1 Hatch Street Upper
Dublin 2
Ireland
Attn.: General Counsel
If to Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which Grantee may specify in a notice delivered
to the Company in the manner set forth herein.
(o)    Section 409A.
It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. The parties hereto specifically intend that any
payments and benefits under this Agreement will not be considered deferred
compensation for purposes of Section 409A due to Treas. Reg. Section
1.409A-1(b)(4) or another applicable exception. However, notwithstanding any
provision to the contrary in this Agreement, if Grantee is deemed on the date of
his or her “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is considered deferred compensation under Section 409A payable on account
of a “separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of Grantee’s “separation from service,” or (ii) the date of Grantee’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to Grantee in a lump sum and any remaining payments due under this
Agreement shall be paid in accordance with the normal

6



--------------------------------------------------------------------------------



payment dates specified for them herein. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts upon or following a termination of
employment that are considered deferred compensation under Section 409A,
references to Grantee’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Grantee’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.
(p)    Clawback Policy.
Notwithstanding any term of these Performance Units to the contrary, the Company
reserves the right to cancel these Performance Units or require the return of
Shares received under these Performance Units (or the cash value of the Shares,
as determined by the Board in its sole discretion) to the extent provided under,
and in accordance with, the Company's Clawback Policy as in effect from time to
time, which Policy is incorporated into this Agreement by reference.  As a
condition to the grant of these Performance Units, the Employee agrees that he
or she will be subject to, and comply with the terms of, the Company's Clawback
Policy as in effect from time to time as it applies to any compensation,
including equity awards, bonus and other incentive awards.
(q)    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.











7

